WALKER, Justice:
The appellant was convicted in the Circuit Court of Forrest County, Mississippi, of possession of amphetamine and sentenced to two years in the penitentiary. From that conviction and sentence he prosecutes this appeal. We affirm the conviction but remand for resentencing.
This is a companion case to Guynes v. State, 300 So.2d 452, affirmed by this Court on August 26, 1974, wherein Guynes was convicted of possessing marijuana at the same time and under the same circumstances as the instant case.
After a careful and thorough examination of the record, the only error we find is that the sentence of two years in the penitentiary is in excess of that provided by law.
Amphetamine is designated as a Schedule III controlled substance under Mississippi Code Annotated section 41-29-117 (1972). The penalty, upon conviction, for violating that section is found in Mississippi Code Annotated section 41-29-139(d) (3) (Supp.1973) which provides as follows:
A controlled substance classified in Schedules III, IV or V as set out in sections 41-29-117 to 41-29-121, upon conviction may be confined for not more than one (1) year, or fined not more than one thousand dollars ($1,000.00), or both.
*453The maximum sentence that may be imposed for possession of amphetamine is one year or $1,000 or both. Therefore, since the two-year sentence imposed upon appellant was in excess of that allowed by law, this case must be remanded to the lower court for resentencing within the statutory limits.
Affirmed as to conviction, but remanded for resentencing.
RODGERS,- P. J., and SMITH, ROBERTSON and BROOM, JJ., concur.